—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated May 15, 2000, which, after a hearing, denied the petitioner’s request for parole release, the petitioner appeals from a judgment of the Supreme Court, Orange County (Slobod, J.), dated February 22, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The determination under review was made in accordance with the law and was not irrational (see Matter of Silmon v Travis, 95 NY2d 470, 476; Matter of Thomas v New York State Div. of Parole, 286 AD2d 393, lv denied 97 NY2d 607; Matter of Walker v Travis, 252 AD2d 361; Matter of Carrion v New York State Bd. of Parole, 210 AD2d 403). Krausman, J.P., Goldstein, McGinity and Adams, JJ., concur.
.